     Mathew K. Higbee, Esq., SBN 11158
 1   HIGBEE & ASSOCIATES
     3110 West Cheyenne Ave, Ste 200
 2
     North Las Vegas, NV 89128
 3   T: (714) 617-8300
     F: (714) 597-6559
 4   Email: mhigbee@higbeeassociates.com
     Attorney for Plaintiff
 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                        DISTRICT OF NEVADA
 8
     KIMBERLY OREN,                                    )
 9
                                                       ) Case No.: 319-cv-00212-APG-CLB
                    Plaintiffs,                        )
10
                                                       )
            v.                                         )
11
                                                       ) JOINT STIPULATION OF DISMISSAL
                                                       ) WITH PREJUDICE
12
                                                       )
     CAPITAL ONE BANK (USA) N.A.,                      )
13
                                                       )              ORDER
                    Defendant.                         )
14
                                                       )
15

16
            Plaintiff KIMBERLY OREN (“Plaintiff”) and Defendant CAPITAL ONE BANK (USA),
17
     N.A. (“Defendant”), pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), hereby stipulate
18
     to the dismissal of all of Plaintiff’s claims in this action against Defendant WITH PREJUDICE,
19
     with each party to bear its own costs and fees.
20

21
            Respectfully submitted the 19th day of November 2019.
22

23          IT IS SO ORDERED.
                                                       ______________________________
24
                                                       UNITED STATES DISTRICT JUDGE
25                                                     Dated: November 20, 2019.


                                                        1

                                    JOINT STIPULATION OF DISMISSAL
     /s/ Lindsay C. Demaree (with permission)   /s/ Mathew Higbee
 1   Lindsay C. Demaree- Nevada Bar No. 11949   Mathew Higbee
     Ballard Spahr LLP                          HIGBEE & ASSOCIATES
 2
     1980 Festival Plaza Drive, Suite 900       3110 West Cheyenne Ave, Ste 200
 3   Las Vegas, NV 89135                        North Las Vegas, NV 89128
     Phone: (702) 471-7000                      T: (714) 617-8300
 4   Fax: (702) 471-7070                        F: (714) 597-6559
     Email: demareel@ballardspahr.com           Email: Mhigbee@higbeeassociates.com
 5   ATTORNEY FOR DEFENDANT                     ATTORNEY FOR PLAINTIFF

 6

 7

 8

 9

10
                                            IT IS SO ORDERED.
11

12
                                            UNITED STATES DISTRICT JUDGE
13                                          DATED:___________________________
14

15

16

17

18

19

20

21

22

23

24

25



                                                2

                                JOINT STIPULATION OF DISMISSAL
